MEMORANDUM **
Robert A. Vann, a California state prisoner, appeals pro se the district court’s judgment in his 42 U.S.C. § 1983 action alleging the defendant violated, inter alia, his Eighth Amendment rights by ordering him to leave the library restroom before he had finished using it. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.2001). and we affirm.
The district court properly granted defendant’s motion for judgment on the pleadings without providing Vann an opportunity to cure the deficiencies in his complaint because the complaint lacked merit entirely. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.